Citation Nr: 1613468	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-32 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1981 to May 1984.
      
This case originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In the April 2012 rating decision, the RO granted service connection for an adjustment disorder with mixed anxiety and depressed mood and assigned a noncompensable evaluation effective from October 31, 2011.  The Veteran appealed the initial evaluation.

In a June 2013 decision, the Board dismissed other claims that had been on appeal.  The Board also noted that a claim for TDIU was denied in a September 2011 rating decision; however, it determined that a current TDIU claim stemmed from the appeal for a higher initial evaluation for the service-connected psychiatric disability.  As such, the Board remanded the issue of entitlement to TDIU for development and deferred a decision on the increased evaluation claim pending any additional evidence received while the case was on remand.

In an October 2014 decision, the Board granted a 50 percent evaluation for the service-connected psychiatric disability and remanded the issue of entitlement to TDIU for further development.  In a November 2014 rating decision, the RO implemented the Board decision as to the 50 percent evaluation for the service-connected psychiatric disability, effective from the date of the claim.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issue on appeal with the exception of additional VA treatment records that were already considered by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is service-connected for degenerative joint disease of the left shoulder status post strain (20 percent disabling) and adjustment disorder with mixed anxiety and depressed mood (50 percent disabling).  The combined evaluation has been 60 percent since October 31, 2011.

The record shows that the Veteran last worked as a van driver for a private company and left on his own in 2010.  See March 2011 and July 2013 documents from previous employer.  The Veteran has reported that his left shoulder disability was the basis for his TDIU application, but he also indicated that he did not leave his last job because of his disability.  See January 2011 and July 2013 TDIU applications.  The Veteran has further reported that he left his job because he was annoyed with the residents' requests, but he also indicated that he had been making bad decisions since his father's death.  In addition, he indicated that he had enrolled in computer repair classes.  See August 2010 VA treatment records.  In his September 2010 Social Security Administration (SSA) function report, the Veteran reported that problems with his nonservice-connected diabetes mellitus caused him to not risk driving.  A June 2013 VA treatment record shows that the Veteran reported a continued inability to work because of disabilities, with a listing of physical medical issues other than those related to his shoulder.

The Veteran has been afforded VA examinations to address his service-connected disabilities individually.  However, on review, the Board finds that a social and industrial survey is needed to ascertain the combined effects of the Veteran's service-connected disabilities without regard to any nonservice-connected disorders. 
 
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.

The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities alone on his ability to work.

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.

The social worker should specifically consider the following:

(1) the January 2015 VA mental health examiner's opinion that the Veteran's service-connected psychiatric disability causes mild to moderate impairment in social and industrial functioning but does not impair his ability to engage in physical and sedentary forms of employment; 

(2) the January 2015 VA shoulder and arm examiner's opinion that the Veteran's left shoulder disorder (non-dominant hand) would significantly decrease his ability to do any meaningful work with his left arm, especially any work overhead or out front of his body;

(3) the Veteran's work history and his report that he does not risk driving because his nonservice-connected diabetes mellitus is not stable, as documented in the SSA records (December 2011 VBMS entries);

(4)  the June 2013 VA treatment record showing that the Veteran reported a continued inability to work because of disabilities, with a listing of physical medical issues;

(5)  the VA treatment records with the Veteran's reported history from around the time that he last worked (see, e.g., August 2010 VA psychiatry notes); and

(6)  the July 2005 VA treatment record showing that the Veteran could work as a cook or a driver at that time.

A written copy of the report should be associated with the claims folder.

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


